ORDER
PER CURIAM.
Plaintiff appeals the trial court’s finding against Plaintiff on his cause of action for breach of a sales agreement and for Defendant on his counterclaim.
At issue is the correct purchase price for Plaintiffs Book of Insurance Business. The agreement executed by the parties provided for two different purchase prices under different factual situations. Defendant also presented evidence of an oral agreement between the parties which amended the contract.
The trial court found the oral agreement controlling, superseding the applicable paragraph 5(b). The court therefore entered judgment for Defendant in the amount of $10,433.90.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Judgment is affirmed in accordance with Rule 84.16(b).